DETAILED ACTION
The present application, filed on 08/07/2018, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 08/07/2018.
Claims 1-39 are pending and have been considered below.

Priority
The application is a 371 of PCT/DE2017/100065, filed on 02/01/2017, and claims priority to foreign application DE 10 2016 102 289.6, filed on 02/10/2016. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
"which has on the inner side thereof which has the roughened support region a curved extent"  should read “which has on the inner side thereof, which has the roughened support region, a curved extent”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 15-17, 19, 28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Leidig (DE 102013003300), see also machine language translation,  in view of Borlinghaus (EP 2355988), see also machine language translation and Dunn (“Nanosecond laser texturing for high friction applications”).
Regarding claim 1, Leidig discloses {Figures 5-7} a chassis for a utility vehicle having a first chassis element {2} which extends transversely to the longitudinal vehicle direction and a second chassis element {5} which is fixed to the outer side thereof {11, 22, 33, 44}, wherein the second chassis element is supported against the outer side of the first chassis element via at least one support region {61, 62, 63, 64}.
However, Leidig does not explicitly disclose that the support region comprises a roughened surface structure which is produced by processing the support region with a beam method.  
Borlinghaus teaches {Figure 5} that it is known in the axle attachment art to provide the support regions {45} comprise a roughened {“tooth”} surface structure [0036-0037]. Borlinghaus teaches that the benefit of such a roughened surface is to improve the frictional connection (see paragraph [0036]) and to improve the form fit in both axial and circumferential directions ([0037].) 

Dunn teaches {Abstract} a roughened {“textured”} surface structure which is produced by processing a metal region with a (Nd: YAG fibre) laser beam method.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a beam method as taught by Dunn to process the support regions disclosed by Leidig in order to improve the engagement between the chassis and axle by rapidly “generat[ing] surfaces with a high static friction coefficient”.
Regarding claim 4, Leidig, as modified, teaches the roughening comprises a surface structure which is produced by processing the support region by means of a solid-state laser {“Nd: YAG fibre laser” is a form of solid-state laser}.  
Regarding claim 5, Leidig does not explicitly disclose that the roughening comprises a surface structure which is produced by processing the support region by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 80 mJ.  
However, Dunn teaches {Abstract} that the roughening comprises a surface structure which is produced by processing a region of a metal by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 0.80 mJ.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to stay within a maximum pulse energy 100 times greater than the maximum pulse energy recommended by Dunn in order to “generate surfaces with a high static friction coefficient”.

Regarding claim 11, Leidig discloses {Figure 5} that the second chassis element {5} is an axle link {51} which is pivotably supported on the vehicle chassis of the utility vehicle.  
Regarding claim 15, Leidig, as modified, discloses {Figure 5-7} that the support of the second chassis element {5} on the first chassis element {2} is brought about only via at least two support strips {61, 62, 63, 64} which are formed on the shell {41, 42} and which are constructed so as to project forward toward the first chassis element and which have a main longitudinal extent in the longitudinal direction of the first chassis element, wherein the support strips are located on different peripheral portions of the shell and are separated from each other by peripheral portions without support strips {A, B, C, D}.  
Regarding claim 16, Leidig, as modified, does not explicitly disclose that the support strips are provided with the roughened surface structure over the entire face thereof.  
However, it would have been obvious from the teachings of Dunn to apply the beam method across the entire face of the support strips disclosed by Leidig in order to achieve maximum frictional forces between the first and second chassis elements.
Regarding claim 17, Leidig, as modified in claim 1, teaches that only part-faces {61, 62, 63, 64} of the support strips are provided with the roughened surface structure. 
Regarding claim 19, Leidig, as modified, discloses {Figures 5-7} that the first chassis element {2} has a rectangular cross-section with four sides and rounded transitions between the 
Regarding claim 28, Leidig discloses {Figure 5-7} an axle link {5} for guiding an axle member {2} of a utility vehicle axle, having a support region {1B} for pivotably supporting the axle link with respect to the chassis of the utility vehicle, and having at least one axle connection region {11, 22, 33, 44} for connecting the axle link to the axle member, wherein the axle link in the axle connection region has a shell {41, 42} which is a component of the axle link {5}, characterized in that the shell is provided at the inner side thereof with at least one support region {61, 62, 63, 64}.
However, Leidig does not explicitly disclose that the support region comprises a roughened surface structure which is produced by processing the support region with a beam method.  
Borlinghaus teaches {Figure 5} the support regions {45} comprise a roughened {“tooth”} surface structure [0036-0037].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a roughened support surface along the support regions disclosed by Leidig in order to create a form fit in both the circumferential and axial directions [0037].
Dunn teaches {Abstract} a roughened {“textured”} surface structure which is produced by processing a metal region with a (Nd: YAG fibre) laser beam method.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a beam method as taught by Dunn to process the 
Regarding claim 31, Leidig, as modified, discloses that the roughening comprises a surface structure which is produced by processing the support region {61, 62, 63, 64} by means of a solid-state laser {Nd: YAG is a form of solid-state laser}.  
Regarding claim 32, Leidig does not explicitly disclose that the roughening comprises a surface structure which is produced by processing the support region {11, 12} by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 80 mJ.  
However, Dunn teaches {Abstract} that the roughening comprises a surface structure which is produced by processing a region of a metal by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 0.80 mJ.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to stay within a maximum pulse energy 100 times greater than the maximum pulse energy recommended by Dunn in order to “generate surfaces with a high static friction coefficient”.
Regarding claim 33, Leidig discloses {Figure 6} at least two support strips {61, 62, 63, 64} which are formed on the shell {41, 42} so as to project forward with a main longitudinal extent in the longitudinal direction of the first chassis element {2} and which are provided with the support regions {11, 22, 33, 44}, wherein the support strips are located at different peripheral portions of the shell and are separated from each other by peripheral portions without support strips {A, B, C, D}.  
Claim 1, 6, 13-14, 20-21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kopplow (DE 10118696) in view of Dunn.

However, Kopplow does not explicitly disclose that the roughened surface structure is produced by processing the support region with a beam method.  
Dunn teaches {Abstract} a roughened {“textured”} surface structure which is produced by processing a metal region with a (Nd: YAG fibre) laser beam method.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have achieved the roughened surfaces disclosed by Kopplow by using a solid-state laser beam method taught by Dunn in order to rapidly “generate surfaces with a high static friction”.
Regarding claim 6, Kopplow discloses {Figures 1-2} the second chassis element {4, 8} is an axle shell {8} which has on the inner side thereof which has the roughened support region {16} a curved extent and which is arranged as an independent component between the first chassis element {5} and an axle link {4} which is pivotably supported on the vehicle chassis of the utility vehicle.  
Regarding claim 13, Kopplow discloses {Figure 6} that the roughened support region {16} extends in a peripheral direction only over a partial periphery of the shell {8}.
Regarding claim 14, Kopplow discloses {Figure 6} that the roughened support region {16} extends in a longitudinal direction of the first chassis element {5} only over a portion of the length of the shell {8}.  

Regarding claim 21, Kopplow discloses {Figures 1-2} an axle shell {8} for arrangement between an axle member and an axle link of a utility vehicle axle, having an inner side which extends in a curved manner for direct support against the axle member {5} and having an outer side which faces the axle link {4}, characterized in that the inner side is provided with at least one roughened support region {16}.
However, Kopplow, does not explicitly disclose that the roughening comprises a surface structure which is produced by processing the support region using a beam method.  
Dunn teaches {Abstract} that the roughening comprises a surface structure which is produced by processing the support region using a (Nd: YAG fibre) laser beam method.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a beam method as taught by Dunn to process the support regions disclosed by Kopplow in order to improve the engagement between the axle link and the axle member by rapidly “generat[ing] surfaces with a high static friction coefficient”.
Regarding claim 25, Kopplow discloses {Figures 2-6} that the axle shell {8} is provided with front and rear edges in the peripheral direction of the bending extent thereof and is provided at the edges with recesses, through which bar-like pulling elements {11} are at least partially guided.  

Regarding claim 27, Kopplow does not explicitly disclose that the roughening comprises a surface structure which is produced by processing the support region by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 80 mJ.  
However, Dunn teaches {Abstract} that the roughening comprises a surface structure which is produced by processing a region of a metal by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 0.80 mJ.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to stay within a maximum pulse energy 100 times greater than the maximum pulse energy recommended by Dunn in order to “generate surfaces with a high static friction coefficient”.
Claims 2-3, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leidig in view of Borlinghaus and Dunn as applied to claims 1 and 28, and further in view of Koschinat (US 2009/0212523).
Regarding claim 2, Leidig, as modified, does not explicitly disclose that the second chassis element comprises a spheroidal cast iron.  
Koschinat teaches [0028] a second chassis element {1} comprised of spheroidal cast iron {GGG, synonymous with GJS).  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a spheroidal cast iron as the material for the second 
Regarding claim 3, Leidig, as modified in claim 2, teaches that the second chassis element {5} comprises the spheroidal cast iron material GJS {same as GGG}.
	Regarding claim 29, Leidig, as modified, does not explicitly disclose that the shell comprises a spheroidal cast iron.  
Koschinat teaches [0028] a shell {1} comprised of spheroidal cast iron {GGG, synonymous with GJS).  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a spheroidal cast iron as the material for the shell disclosed by Leidig in order to provide high ductility and strength.
Regarding claim 30, Leidig, as modified in claim 29, teaches that the shell {41, 42} comprises the spheroidal cast iron material GJS {same as GGG}.
Claims 7-9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kopplow in view of Dunn as applied to claim 6, and further in view of Hock (US 2015/0145228).
Regarding claim 7, Kopplow does not explicitly discloses the axle shell also has a curved extent at the outer side thereof facing the axle link.
Hock teaches {Figures 1-3} the axle shell {2} also has a curved extent at the outer side thereof facing the axle link.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the shape of the shell disclosed by Kopplow to also have a curved extent on the outer side facing the axle link as taught by Hock in order to reduce material mass and volume that is not necessary.

Regarding claim 9, Kopplow discloses {Figures 1-3} that the recesses {Figure 3} have a U-shaped or V-shaped contour {Figures 2-3}.  
Regarding claim 24, Kopplow does not explicitly teach that the axle shell also has a curved extent at the outer side thereof.  
Hock teaches {Figures 1-3} the axle shell {2} also has a curved extent at the outer side thereof facing the axle link.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the shape of the shell disclosed by Kopplow to also have a curved extent on the outer side facing the axle link as taught by Hock in order to reduce material mass and volume that is not necessary.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig in view of Borlinghaus and Dunn as applied to claim 10 above, and further in view of Ebert (DE 102005031753).
Regarding claim 12, Leidig does not explicitly disclose that the second chassis element is a brake carrier of a utility vehicle brake.  
Ebert teaches {Figures 1-2} that the second chassis element is a brake carrier {3} of a utility vehicle brake.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the chassis disclosed by Leidig to include a .
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kopplow in view of Dunn, as applied to claim 21 above, and further in view of Koschinat.
Regarding claim 22, Kopplow, does not explicitly disclose that the axle shell comprises a spheroidal cast iron.  
Koschinat teaches [0028] a shell {1} comprised of spheroidal cast iron {GGG, synonymous with GJS).  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a spheroidal cast iron as the material for the axle shell disclosed by Kopplow in order to provide high ductility and strength.
Regarding claim 23, Kopplow, as modified in claim 22, teaches that the second chassis element comprises the spheroidal cast iron material GJS {GGG}.
Claims 34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Dunn.
Regarding claim 34, Ebert discloses {Figures 1-3} a brake carrier {3} of a utility vehicle brake, preferably a disk brake, having a carrier portion {3, 14, 15} for fixing and/or supporting functional elements of the brake and a fixing portion {Figure 2} for the rigid fixing of the brake carrier {3} to an axle element {1, 2} of the utility vehicle, wherein the fixing portion is constructed as a shell {6a} having a bent inner side which is constructed for direct abutment against the axle element, characterized in that the shell is provided at the inner side with at least one roughened support region {7}.

Dunn teaches {Abstract} a roughened {“textured”} surface structure which is produced by processing a metal region with a (Nd: YAG fibre) laser beam method.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a beam method as taught by Dunn to process the support regions disclosed by Leidig in order to improve the engagement between the chassis and axle by rapidly “generat[ing] surfaces with a high static friction coefficient”.
Regarding claim 37, Ebert discloses {Figure 3} that the shell {6a} is connected to a counter-shell {6b} so as to form a substantially closed ring.  
Regarding claim 38, Ebert, as modified in claim 34, discloses that the roughening comprises a surface structure which is produced by processing the support region {7} by means of a solid-state laser {Nd: YAG laser is a form of solid-state laser}. 
Regarding claim 39, Ebert does not explicitly disclose that the roughening comprises a surface structure which is produced by processing the support region by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 80 mJ.   
However, Dunn teaches {Abstract} that the roughening comprises a surface structure which is produced by processing a region of a metal by means of a solid-state laser which is pulsed with a pulse energy of a maximum of 0.80 mJ.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to stay within a maximum pulse energy 100 times greater than the maximum pulse energy recommended by Dunn in order to “generate surfaces with a high static friction coefficient”.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Dunn as applied to claim 34 above, and further in view of Koschinat.
Regarding claim 35, Ebert does not explicitly disclose that the shell comprises a spheroidal cast iron.  
Koschinat teaches [0028] a shell {1} comprised of spheroidal cast iron {GGG, synonymous with GJS).  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used a spheroidal cast iron as the material for the axle shell disclosed by Kopplow in order to provide high ductility and strength.
Regarding claim 36, Kopplow, as modified in claim 35, teaches that the shell comprises the spheroidal cast iron material GJS {same as GGG}.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kriegeskotte (EP 3,702,180) teaches a chassis for an axle beam comprising a roughened high friction surfaced processed using a laser beam method, as well as an axle shell, axle link, and brake carrier. Heath (US 7,954,833) teaches a trailing beam assembly. Smith (US 6,241,266) teaches a trailing arm suspension with an articulated axle mounting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616